Title: To George Washington from Major General Israel Putnam, 17 July 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peeks Kills [N.Y.] July 17th 1777

Inclosed is a Copy of the Intelligence brot by one Ebr Atwood who appears to be a very honest intelligble fellow that escaped from the Enemy last monday Night which I thot proper to Communicate to your Excellency immediately—being the best account of the Enemys movements & the latest I have Recd sd Atwood was Mate the Sloop Dove. with the highest esteem & respect am your Excellencys Obedt humbl. Servant

Israel Putnam

